Case 2:19-cv-03540-TJH-MRW Document 36 Filed 01/04/21 Page 1 of 2 Page ID #:154


   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10   BACKGRID USA, INC., a                Case No. 2:19-cv-03540-THJ (MRWx)
  11   California corporation,              Hon. Terry J. Hatter, Jr.

  12              Plaintiff,                ORDER GRANTING MOTION TO
                                            ENTER STIPULATED
  13        v.                              JUDGMENT [35]
  14   BRANDON SCOTT SESSOMS, aka           Date:       November 16, 2020
  15   B. SCOTT, an individual, and DOES    Time:       UNDER SUBMISSION
       1-10, inclusive,
  16
                  Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                   ORDER
Case 2:19-cv-03540-TJH-MRW Document 36 Filed 01/04/21 Page 2 of 2 Page ID #:155
